 

                                                                Exhibit 10.10

 

NON-EMPLOYEE DIRECTOR

 

PHANTOM STOCK UNIT AGREEMENT

 

                THIS PHANTOM STOCK UNIT AGREEMENT (the “Agreement”), dated as of
the 6th day of December, 2007, by and between Arden Group, Inc., a Delaware
corporation (the “Company”), and                                (the “Unit
Holder”), is made with reference to the following facts:

 

                A.            The Company is desirous of providing additional
incentives to the Unit Holder in rendering services as a non-employee director
of the Company and, in order to accomplish this result, has determined to grant
the Unit Holder phantom stock units representing the right to receive a cash
payment on the terms and conditions set forth herein.

 

                B.            The Unit Holder is desirous of accepting said
right on the terms and conditions set forth herein.

 

                NOW, THEREFORE, it is agreed as follows:

                1.             Grant

 

                                (a)           Subject to the terms and
conditions set forth herein, the Company hereby grants to the Unit Holder Seven
Thousand (7,000) Units exercisable from time to time in accordance with the
provisions of this Agreement during a period commencing on the date hereof and
expiring at the close of business on December 5, 2014 (the “Expiration Date”). 
Each Unit hereunder represents the right to receive an amount equal to the
excess of (i) the fair market value (determined in accordance with Paragraph
1(b) below) of one share of the Class A Common Stock, $.25 par value per share,
of the Company (the “Class A Common Stock”) based on the date upon which the
Unit Holder exercises such Unit (the “Exercise Date Price”) over (ii) $146.44
(the “Base Price”), representing the fair market value of one share of the
Class A Common Stock on the effective date hereof determined on the basis of the
closing sales price of the Class A Common Stock on the date hereof as reported
by the NASDAQ Global Market.

 

                                (b)           The Exercise Date Price shall be
determined as follows: (i) if the Class A Common Stock is then listed on a
national securities exchange, the average of the closing sales prices of the
Class A Common Stock for the twenty Trading Days (as defined below) preceding
the date of exercise of such Units (the “Determination Date”) on the principal
securities exchange on which such stock is then listed, and, if there is no
reported sale on any Trading Day within such twenty day period, such Trading Day
shall be counted for purposes of determining such twenty day period but shall be
disregarded for purposes of determining such average, or (ii) if the Class A
Common Stock is then publicly traded in the over-the-counter market, the average
of the closing sales prices of the Class A Common Stock in the over-the-counter
market for the twenty Trading Days preceding the Determination Date and, if
there is no reported sale on any Trading Day within such twenty day period, such
Trading Day shall be counted for purposes of determining such twenty day period
but shall be disregarded for purposes of determining such average, or (iii) if
the Class A Common Stock is not then separately quoted or publicly traded, the
fair market value on the Determination Date, as determined by the Board of
Directors of the Company (the “Board”).  For purposes hereof, “Trading Day”
shall mean any day upon which the principal national securities exchange or
over-the-counter market upon which the Class A Common Stock is then traded is
open for the trading of securities.

 

--------------------------------------------------------------------------------


 

                2.             Exercise of Units

 

                                (a)           The Unit Holder may elect to be
paid for any then vested Unit by timely delivering or mailing to the Company (in
accordance with Paragraph 10 below), Attention: Chief Executive Officer and
Chief Financial Officer (or person acting as Chief Financial Officer), a notice
of exercise, in the form prescribed by the Company, stating therein that the
Unit Holder has elected to exercise his Units and specifying therein the date of
this Agreement and the number of vested Units for which he is electing to be
paid.  The exercise of any Units shall not be deemed effective unless and until
the Unit Holder has complied with all of the provisions of this Paragraph 2(a). 
Upon an effective exercise of any one or more Units, the Company shall
thereafter pay the Unit Holder in complete satisfaction of each Unit with
respect to which such right and option has been exercised an amount equal to: 
(i) the Exercise Date Price minus (ii) the Base Price.  Such payment shall be
made to the Unit Holder within 30 days after the exercise of such right and
option.

 

                                (b)           No Units shall vest or become
exercisable during the first, second or third year from the date of grant
hereof; thereafter Units shall vest and become exercisable in installments as to
(i) twenty-five percent (25%) of the total number of Units subject to this
Agreement on December 6, 2010, (ii) an additional twenty-five percent (25%) of
the total number of Units subject to this Agreement on December 6, 2011,
(iii) an additional twenty-five percent (25%) of the total number of Units
subject to this Agreement on December 6, 2012, and (iv) the remaining
twenty-five percent (25%) of the total number of Units subject to this Agreement
on December 6, 2013.  Notwithstanding the foregoing, if at any time prior to the
vesting in full of all Units the Unit Holder’s service as a member of the Board
is terminated due to the Unit Holder’s death or disability (as disability is
defined in Paragraph 4 below), then all unexercised Units covered hereby that
have not vested and become exercisable as of the effective date of the Unit
Holder’s termination of service due to death or disability shall be deemed to
have vested and become immediately exercisable in full effective on and as of
such date of termination of service.

 

                                (c)           In connection with the exercise of
any one or more Units and as a condition to delivery of any payment to which the
Unit Holder is entitled upon such exercise, the Company may withhold from such
payment an amount sufficient to satisfy all current or estimated future federal,
state and local withholding tax requirements (if any) and federal social
security or other taxes or other tax requirements relating thereto (if any).

 

                3.             Termination.  All unexercised Units shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

 

                                (a)           the Expiration Date;

 

                                (b)           The expiration of 30 days from the
date of termination (other than a termination described in subparagraph
(c) below or on account of death or disability of the Unit Holder while a member
of the Board) of the Unit Holder’s service as a member of the Board, or, if the
Unit Holder shall die during such 30-day period, the expiration of one year
following the date of the Unit Holder’s death; provided that, except in the case
of death or disability as provided in Paragraph 4, no additional Units shall
vest or become exercisable during such 30-day or one year period, as the case
may be;

 

                                (c)           The date of termination of the
Unit Holder’s service as a member of the Board, if such termination of service
is due to the removal of the Unit Holder from the Board for cause (the Board
shall have the right to determine whether the Unit Holder has been removed for
cause and the date of such removal, such determination of the Board to be final
and conclusive); and

 

--------------------------------------------------------------------------------


 

                                (d)           Any of the events as described in
Paragraph 7 below.

 

                Nothing contained in this Agreement shall obligate the Company
or any of its subsidiary corporations to continue to employ or engage the
services of the Unit Holder in any capacity, nor confer upon the Unit Holder any
right to continue on the Board or in any other capacity with the Company or its
subsidiary corporations, nor limit in any way the right of the Company or its
subsidiary corporations to amend, modify or terminate at any time the Unit
Holder’s arrangements, if any, with the Company.

 

                4.             Payment Upon Death or Disability.  Upon the
termination of the service of the Unit Holder as a member of the Board due to
the death of the Unit Holder or disability of the Unit Holder within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the Board
shall have the right to determine whether the Unit Holder’s termination is
attributable to a disability of the Unit Holder within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended, such
determination of the Board to be final and conclusive), while serving in such
capacity, all unexercised Units covered hereby that have not vested and become
exercisable as of the effective date of the Unit Holder’s termination of service
for death or disability shall vest and become immediately exercisable in full
effective as of such date of termination of service, and the Company shall pay
such Unit Holder (or the legal representative of the estate of the deceased Unit
Holder or the person or persons who acquire the right to receive payment for a
Unit by bequest or inheritance or reason of the death of the Unit Holder;
hereinafter “Successor”), in complete satisfaction of all unexercised Units held
by such Unit Holder on the date of such termination of such service of the Unit
Holder, an amount determined in the manner set forth in Paragraph 2 above as if
the Unit Holder had exercised the right and option to be paid for all then
unexercised Units held by the Unit Holder on the date of such service
termination.  Such payment shall be made by the Company to the Unit Holder or
the Unit Holder’s Successor, as the case may be, within 30 days after the date
of such termination.

 

                5.             Non-Assignability.  The Unit Holder shall not
transfer, assign, pledge or hypothecate in any manner this Agreement or any of
the rights and privileges granted hereby other than by will or by the laws of
descent and distribution.  Units are exercisable during the Unit Holder’s
lifetime only by the Unit Holder.  Upon any attempt by the Unit Holder to
transfer this Agreement or any right or privilege granted hereby (including
without limitation any Units) other than by will or by the laws of descent and
distribution and contrary to the provisions hereof, this Agreement and said
rights and privileges shall immediately become null and void.

 

                6.             Anti-Dilution.  In the event that the shares of
Class A Common Stock subject to this Agreement shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, split-up, combination of
shares, or otherwise) or if the number of such shares of Class A Common Stock
shall be increased solely through the payment of a stock dividend, then there
shall be made an appropriate adjustment (a) in the number of Units then covered
hereby, (b) to the Base Price and/or (c) to the other terms as may be necessary
to reflect the foregoing events.  There may also be made similar adjustments as
described in (a)-(c) of the previous sentence in the event of any distribution
of assets to the Company’s stockholders other than a regular quarterly cash
dividend.  Any determinations or interpretations under this Section, including
whether a distribution is other than a regular quarterly cash dividend, shall be
made by the Board, which determination shall be final, binding and conclusive.
In the event there shall be any other change in the number or kind of the
outstanding shares of stock of the Company subject to this Agreement, then if
the Board, in its sole discretion, determines that such change equitably
requires an adjustment in this Agreement, such adjustments shall be made in
accordance with such determination, and the Board’s determination of the nature
and amount of such adjustment, if any, shall be final, binding and conclusive. 
The foregoing adjustments shall be made in a manner that will cause the
relationship

 

--------------------------------------------------------------------------------


 

between the aggregate appreciation in a share of Class A Common Stock and the
increase in value of each Unit granted hereunder to remain unchanged as a result
of the applicable transaction.

 

                7.             Termination upon Merger.  In the event that
(a) the Company merges with or into any other corporation, consolidates with any
other corporation, or sells substantially all of its assets and business to
another corporation and, in any such case, stockholders of the Company
immediately prior to the consummation of the transaction own less than fifty
percent (50%) of the outstanding voting securities of the surviving or acquiring
corporation immediately after consummation of the transaction, or (b) the
Class A Common Stock (or any other capital stock into which the Class A Common
Stock is changed) is no longer listed on a national securities exchange or
publicly traded in the over-the-counter market, then (i) the Unit Holder shall
be paid the amount provided in Paragraph 2 above for all then fully vested
unexercised Units then held by him in the manner provided in said Paragraph 2 as
if such Unit Holder had exercised his right and option to be paid for all of
such then fully vested Units immediately prior to the effectiveness of such
merger or consolidation, consummation of such sale or the occurrence of the
Class A Common Stock no longer being listed on a national securities exchange or
publicly traded in the over-the-counter market and (ii) all of the Units shall
automatically and without notice terminate and become null and void upon such
effectiveness, consummation or occurrence.

 

                8.             Rights Unfunded.  The Unit Holder understands
that the rights provided for hereunder are unfunded and the Company has not
made, and has no obligation to make, any provision with respect to segregating
assets of the Company for payment of any benefits hereunder.  The Unit Holder
further understands that he has no interest in any particular asset of the
Company by reason of this Agreement but only the rights of a general unsecured
creditor with respect to his rights under this Agreement.

 

                9.             No Rights as a Stockholder.  Neither the Unit
Holder nor any other person legally entitled to exercise any Units hereunder
shall have any rights of a stockholder by virtue of the grant, vesting or
exercise of a Unit.

 

                10.           Notices.  Whenever under this Agreement notice is
required to be given in writing, it shall be deemed to have been duly given upon
personal delivery or upon receipt by the Company by fax (telecopy), one business
day following deposit with a nationally recognized air courier guaranteeing
overnight delivery, or three business days after deposit in the United States
mail if mailed by registered or certified mail, postage prepaid, to the Company
at the address set forth below or to the Unit Holder at the address set forth on
the last page hereof (or to such other address as either party shall have
indicated to the other party by notice in accordance with this Paragraph):

 

 

Company:

 

Arden Group, Inc.

 

 

 

2020 South Central Avenue

 

 

 

Compton, California 90220

 

 

 

Attention: Chief Executive Officer and

 

 

 

Chief Financial Officer (or person acting as Chief Financial Officer)

 

 

                For purposes hereof, a “business day” is any day other than a
Saturday, Sunday or a holiday in the State of California.

 

                11.           Benefit.  Except as otherwise specifically
provided herein, this Agreement shall be binding upon and shall operate for the
benefit of the Company and the Unit Holder and his successors.

 

--------------------------------------------------------------------------------


 

                12.           Governing Law.  This Agreement and any rights and
obligations arising hereunder shall be governed and construed in accordance with
the laws of the State of California.

 

                13.           Entire Agreement.  This Agreement represents the
entire agreement between the parties hereto regarding Units based on the Class A
Common Stock and supersedes any and all prior or contemporaneous written or oral
agreements or discussions between the parties and any other person or legal
entity concerning the transactions contemplated herein.  Except as otherwise
expressly provided herein, this Agreement cannot be amended or modified except
by a written instrument executed by the parties hereto.

 

                14.           Construction.  The headings of the Paragraphs are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  If any of the provisions of this Agreement
shall be unlawful, void or for any reason unenforceable, they shall be deemed
separable from, and shall in no way affect the validity or enforceability of,
the remaining provisions of this Agreement.

 

                15.           Further Acts.  The parties hereto agree to execute
and deliver such further instruments as may be reasonably necessary to carry out
the intent of this Agreement.

 

                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the day and year first above written.

 

ARDEN GROUP, INC.

UNIT HOLDER:

 

 

By:

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 